TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 26, 2022



                                      NO. 03-21-00384-CV


  Kirsten Hanna; Upside Up Properties, LLC; and Upside Up Ventures, Inc., Appellants

                                                 v.

       M. Matthew Williams; David Howell; Law Firm of M. Matthew Williams; and
                Leighton, Michaux, Adkinson & Brown, PLLC, Appellees




       APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court. Kirsten Hanna; Upside

Up Properties, LLC; and Upside Up Ventures, Inc. have filed a motion to dismiss the appeal, and

having considered the motion, the Court agrees that the motion should be granted. Therefore, the

Court grants the motion and dismisses the appeal. The appellants shall pay all costs relating to

this appeal, both in this Court and in the court below.